DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 05/13/2021. It is noted, however, that applicant has not filed a certified copy of the 202141021634 application as required by 37 CFR 1.55.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/07/2021 and 11/09/2022 are considered by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 disclose “that that”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20110050142), hereinafter ‘Lu’, and further in view of Dimino et al. (US 20050021301), hereinafter ‘Dimino’.

Regarding Claim 1, Lu discloses a method comprising: receiving a single-phase voltage measurement associated with a three-phase motor (Para [0020] For single-phase motors or for three-phase motors, technique 100 may be implemented to estimate the motor speed based on the motor input voltage of only one phase); estimating, based at least in part on the single-phase voltage measurement, a second phase voltage value and a third phase voltage value for the motor (Para [0020] for measurement of motor voltage input into a three-phase motor, motor input voltages of multiple phases may be determined and then averaged to produce a single input voltage value); calculating, based at least in part on the single-phase voltage measurement, the second phase voltage value, and the third phase voltage value, an input power of the motor (Para [0022] Alternatively, a load value such as motor power output may be approximated to be equal to the input power of the motor or determined in another manner; Para [0043] power input, P.sub.i.sub.--.sub.x, may also be estimated/calculated. For example, using known relationships such as P=VI cos(.phi.) for a single phase motor, power input may be estimated by using determined input current and voltage values of the motor); calculating, based at least in part on the input power of the motor, a speed of the motor (Para [0026] .omega..sub.r x refers to the motor speed (i.e., angular speed of the motor). As will be shown in detail below, the variables of Eqn. 1 may be determined from a motor input voltage, a motor input frequency, a motor load value, P.sub.m.sub.--.sub.x, such as motor power output).
Lu teaches the estimated motor speed is a performance parameter for motor status monitoring techniques (Para [0003-0005]) however fails to explicitly disclose determining, based at least in part on the speed of the motor, a fault in the motor; and performing, based at least in part on determining the fault in the motor, a control action comprising at least generating an alert.
Dimino teaches a system and method for proactive detection of conditions indicative of potential motor faults identified from motor shaft speed to further include wellness relay detection conditions indicative of potential motor faults and communicating wellness alerts prior to an occurrence of a potential motor fault which allows the operator to schedule required maintenance to correct an identified problem (Clm 23; Para [0002, 0060, 0111-0113]  alert operators to specific conditions as communicated from the relay system wherein the information communicated allows the operator to schedule required maintenance to correct an identified problem).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to determine, based at least in part on the speed of the motor, a fault in the motor; and performing, based at least in part on determining the fault in the motor, a control action comprising at least generating an alert for the benefit of providing proactive detection of conditions indicative of potential motor faults identified from motor shaft speed as taught by Dimino in Clm 23; Para [0002, 0060, 0111-0113].  
Regarding Claim 2, Lu discloses wherein calculating the speed of the motor is based at least in part on a difference between a first value and a product of a second value and a third value, wherein the first value is a synchronous speed of the motor, wherein the second value is an absolute value of a ratio between a balanced input power and a rated input power, and wherein the third value is a rated slip speed of the motor (Para [0025-0034]).

Regarding Claim 9, Lu discloses a method comprising: determining that voltage measurements are unavailable for a motor; calculating, based at least in part on the determination that voltage measurements are unavailable for a motor, a speed of the motor as a ratio of a motor load current and a full load current (Para [0045] load percentage value, L, which is a ratio of a motor load current and a full load current is used for calculating the speed of the motor supported by Eq. 1; voltage measurement unavailable and not needed Para [0046]).
Lu teaches the estimated motor speed is a performance parameter for motor status monitoring techniques (Para [0003-0005]) however fails to explicitly disclose determining, based at least in part on the speed of the motor, a fault in the motor; and performing, based at least in part on determining the fault in the motor, a control action comprising at least generating an alert.
Dimino teaches a system and method for proactive detection of conditions indicative of potential motor faults identified from motor shaft speed to further include wellness relay detection conditions indicative of potential motor faults and communicating wellness alerts prior to an occurrence of a potential motor fault which allows the operator to schedule required maintenance to correct an identified problem (Clm 23; Para [0002, 0060, 0111-0113]  alert operators to specific conditions as communicated from the relay system wherein the information communicated allows the operator to schedule required maintenance to correct an identified problem).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to determine, based at least in part on the speed of the motor, a fault in the motor; and performing, based at least in part on determining the fault in the motor, a control action comprising at least generating an alert for the benefit of providing proactive detection of conditions indicative of potential motor faults identified from motor shaft speed as taught by Lu in Clm 23; Para [0002, 0060, 0111-0113].  

Regarding Claim 10, Lu discloses wherein calculating the speed of the motor is alternatively based at least in part on a difference between a first value and a product of a second value and a third value, wherein the first value is a synchronous speed of the motor, wherein the second value is an absolute value of a ratio between a torque current and a rated torque current, and wherein the third value is a rated slip speed of the motor (Para [0025-0034]).

Regarding Claims 11 and 12, Lu discloses wherein the synchronous speed of the motor is based at least in part on a ratio of a fundamental frequency of the motor and a number of poles of the motor (Para [0026, 0033]).

Claim(s) 6-8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20110050142), hereinafter ‘Lu’, in view of Dimino et al. (US 20050021301), hereinafter ‘Dimino’, further in view of ATHIKESSAVAN et al. (US 20150260794) hereinafter ‘ATHIKESSAVAN’.

Regarding Claim 6-8 and 14-16, Lu in view of Dimino fail to disclose identifying, based at least in part on the speed of the motor, a fault frequency associated with a type of fault of the motor; wherein identifying the fault frequency further comprises analyzing frequencies within a range of the fault frequency, wherein the range is based at least in part on a harmonic factor value; wherein the harmonic factor value is adaptive based at least in part on an amount of speed estimation error produced when the harmonic factor value is above a threshold value.
ATHIKESSAVAN teaches identifying, based at least in part on the speed of the motor, a fault frequency associated with a type of fault of the motor; wherein identifying the fault frequency further comprises analyzing frequencies within a range of the fault frequency, wherein the range is based at least in part on a harmonic factor value; wherein the harmonic factor value is adaptive based at least in part on an amount of speed estimation error produced when the harmonic factor value is above a threshold value (Para [0140-0145]) for the benefit of determining a fault in the motor, in particular its severity and type of fault, or a fault free and healthy motor.  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to identify, based at least in part on the speed of the motor, a fault frequency associated with a type of fault of the motor; wherein identifying the fault frequency further comprises analyzing frequencies within a range of the fault frequency, wherein the range is based at least in part on a harmonic factor value; wherein the harmonic factor value is adaptive based at least in part on an amount of speed estimation error produced when the harmonic factor value is above a threshold value for the benefit of determining a fault in the motor, in particular its severity and type of fault, or a fault free and healthy motor as taught by ATHIKESSAVAN in Para [0140-0145].

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al., hereinafter ‘Pal’ (An Improved Rotor Flux Space Vector Based MRAS for Field-Oriented Control of Induction Motor Drives).

Regarding Claims 17, 18, and 19,  Pal discloses a method comprising: receiving a set of input data associated with the motor during the first period of time (Fig. 1, RF-MRAS model inputs); determining, based at least in part on the set of input data and using a correlation model, an estimated speed of the motor (Fig. 1, RF-MRAS model output estimated speed as defined in Pg. 5131); identifying an amount of error in the model based at least in part on a difference between the estimated speed of the motor and an actual speed of the motor (Pg 5131, error signal є the actual speed is calculated from power input data of the motor; Fig. 1 reference inputs of Reference Model); modifying the model based at least in part on the amount of error (Pg 5134 Eq 16-18l; Pg 5133 Fig. 1); estimating, during the second period of time, the speed of the motor using the model (Fig. 1); and performing, based at least in part on the speed of the motor, a control action comprising at least generating an alert (Abstract speed estimation ensures robustness of the drive system; Pg 5134 Eq 16-18l; Pg 5133 Fig. 1) of Claim 19 the correlation model is a machine learning model (Pg 5140 RF-MRAS coupled with implementation of algorithm; Pg 5131 implementation through ANN techniques for stable performance).
Pal fails to explicitly disclose determining that that voltage measurements are available for a motor during a first period of time and determining that voltage measurements are unavailable for the motor during a second period of time.  However Pal discloses voltage sensors are not required for the implementation and is inherently voltage sensor fault tolerant, which results in a more cost effective drive system (Pg 5140, No. 3). Thus it would have been obvious to one having ordinary skill in the art before the effective filing date to implement the proposed scheme as disclosed by Pal for the benefit of improving field-oriented control of induction motor drives using the process of speed estimation, further providing a more cost effective drive system (Pg 5140, No. 3). 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20110050142), hereinafter ‘Lu’, in view of Dimino et al. (US 20050021301), hereinafter ‘Dimino’ and further in view of McKinnon (Using A Six Fault Zone Approach for Predictive Maintenance on Motors), hereinafter ‘McKinnon’.

Regarding Claim 13, Lu in view of Dimino fail to disclose performing a data quality check comprising: determining voltage unbalance using current unbalance data; performing a voltage total harmonic distortion (THD) and voltage magnitude limit check for a given phase; and performing a current THD for the given phase.
McKinnon teaches performing a data quality check comprising: determining voltage unbalance using current unbalance data; performing a voltage total harmonic distortion (THD) and voltage magnitude limit check for a given phase; and performing a current THD for the given phase (Pg 254-255) for the benefit of determining high resistance connections thus indicating and assessing the overall health of the motor (Abstract).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to perform a data quality check comprising: determining voltage unbalance using current unbalance data; perform a voltage total harmonic distortion (THD) and voltage magnitude limit check for a given phase; and perform a current THD for the given phase for the benefit of determining high resistance connections thus indicating and assessing the overall health of the motor as taught by McKinnon in Pg 254-255 and the Abstract.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al., hereinafter ‘Pal’ (An Improved Rotor Flux Space Vector Based MRAS for Field-Oriented Control of Induction Motor Drives) and further in view of Dimino et al. (US 20050021301), hereinafter ‘Dimino’.

Regarding Claim 20, Pal fails to explicitly disclose wherein the control action further comprises changing operation of the motor.
Dimino teaches a system and method for proactive detection of conditions indicative of potential motor faults identified from motor shaft speed to further include wellness relay detection conditions indicative of potential motor faults and communicating wellness alerts prior to an occurrence of a potential motor fault which allows the operator to schedule required maintenance to correct an identified problem (Clm 23; Para [0002, 0060, 0111-0113]  alert operators to specific conditions as communicated from the relay system wherein the information communicated allows the operator to schedule required maintenance to correct an identified problem).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to generate an alert with a control action which further comprises changing operation of the motor for the benefit of providing proactive detection of conditions indicative of potential motor faults identified from motor which allows the operator to schedule required maintenance to correct an identified problem as taught by Dimino in Clm 23; Para [0002, 0060, 0111-0113].  

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 3, the closest prior art fails to disclose nor would be obvious to combine “estimating the second phase voltage value and the third phase voltage value is performed based at least in part on a magnitude of the second phase voltage value and a magnitude of the third phase voltage value both being equal to a magnitude of the single-phase voltage measurement, and based at least in part on the single-phase voltage measurement, second phase voltage value, and the third phase voltage value being all being separated equally by 120 degrees” in combination with all other limitations of the base claim renders the claim allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 4, the closest prior art fails to disclose nor would be obvious to combine “estimating the second phase voltage value and the third phase voltage value for the motor is further based at least in part on a reference table, wherein the reference table includes one or more line-to-line voltage values and one or more line-to-ground voltage values” in combination with all other limitations of the base claim renders the claim allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 5, the closest prior art fails to disclose nor would be obvious to combine “determining voltage unbalance using current unbalance data; performing a voltage total harmonic distortion (THD) and voltage magnitude limit check for a given phase; performing a current THD for the given phase; performing, based at least in part on the voltage THD and current THD, a Fast Fourier Transform (FFT) on current data for the given phase; and determining that a voltage to frequency ratio is constant” in combination with all other limitations of the base claim renders the claim allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2858